Court of Appeals
                         Sixth Appellate District of Texas

                                  JUDGMENT


Raymond Earl Barnett, Appellant                     Appeal from the 336th District Court of
                                                    Fannin County, Texas (Tr. Ct. No. 20922).
No. 06-14-00149-CR        v.                        Opinion delivered by Justice Burgess, Chief
                                                    Justice Morriss and Justice Moseley
The State of Texas, Appellee                        participating.



       As stated in the Court’s opinion of this date, we vacate the trial court’s judgment nunc
pro tunc.
       We note that the appellant, Raymond Earl Barnett, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED JULY 24, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk